Citation Nr: 0118743	
Decision Date: 07/18/01    Archive Date: 07/24/01

DOCKET NO.  00-22 723	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the previously denied claim seeking reinstatement of 
VA recognition of the appellant as the deceased veteran's 
surviving spouse for the purpose of receiving death pension 
benefits.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

D. Dean


INTRODUCTION

The appellant claims to be the unremarried widow of a 
deceased veteran who had active service from September 1948 
to December 1954.  The veteran died in July 1957.  

This matter comes before the Board of Veterans' Appeals 
(Board) from adverse determinations by the Huntington, West 
Virginia, VA Regional Office (RO).  The appellant had 
requested a video conference in connection with this appeal, 
but she later withdrew this request in March 2001.  


FINDINGS OF FACT

1.  The appellant's recognition by VA as the surviving spouse 
of the veteran was terminated by an unappealed Administrative 
Decision dated in September 1966.  

2.  By letter dated July 14, 1997, the appellant was informed 
that the RO had denied her initial attempt to reopen her 
claim and have her status as the veteran's surviving spouse 
reinstated.  The appellant did not initiate a timely appeal 
from this determination.  

3.  New evidence received in April 1999 is so significant 
that it must be considered in order to fairly decide the 
merits of the claim.  



CONCLUSION OF LAW

New and material evidence has been submitted to reopen the 
claim seeking reinstatement of the appellant's recognition by 
VA as the veteran's surviving spouse.  38 U.S.C.A. § 5108 
(West 1991); 38 C.F.R. § 3.156(a) (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant married the veteran in August 1952.  Three 
children were born of this marriage, and the veteran 
apparently accepted into his household a child born to the 
appellant in January 1950 before the marriage.  The veteran 
died in July 1957 as the result of an accidental 
electrocution.  By rating action dated in November 1957, it 
was determined that the veteran's death was unrelated to 
service, and that the existence of any service-connected 
disease or injury was not established.  

The appellant was awarded death pension benefits as the 
unremarried widow of the veteran.  Based upon information 
received from the veteran's relatives and the results of at 
least three VA field investigations, the appellant's 
recognition by VA as the veteran's surviving spouse was 
terminated, effective July 1, 1964, pursuant to VA 
Regulation 1050(B)(2), currently 38 C.F.R. § 3.50(b)(2) 
(2000).  This action was taken because she had lived with 
another man, Mr. J.B., by whom she had had two additional 
children, in a relationship which began in July 1964 and in 
which she held herself out openly to the public as the wife 
of Mr. J.B.  See Administrative Decision, dated in September 
1966.  The appellant has never challenged this determination, 
and does not challenge it now.  Benefits continued to be paid 
to the veteran's children until 1977, when the youngest child 
finished school.  

In March 1997, the appellant attempted to reopen her claim 
for death pension benefits as the veteran's surviving spouse, 
submitting a VA Form 21-0518-1, Improved Pension Eligibility 
Verification Report (Surviving Spouse with No Children), in 
which she asserted that she had not remarried since the 
veteran died.  However, she signed this form using a new last 
name.  

By letter dated in May 1997, the RO asked the appellant to 
submit evidence concerning her relationship with the 
gentleman whose last name she was currently using, and also 
to document the circumstances under which her former 
relationship with Mr. J.B. had ended.  She was also told at 
this time that, in order to re-establish her eligibility for 
death pension benefits as the surviving spouse of the 
veteran, she must show that all subsequent marriages and/or 
quasi-marital relationships had ended prior to November 1, 
1990.  See 38 U.S.C.A. § 103, 1311(e), 1541 (West 1991 & 
Supp. 2000); 38 C.F.R. §§ 3.50, 3.55 (2000).  

By letter dated July 14, 1997, the appellant was told by the 
RO that her claim had been denied due to her failure to 
respond to the May 1997 request for additional evidence.  
Although informed of her appellate rights, the appellant did 
not initiate a timely appeal from this determination.  A 
notice of disagreement was not received from her until 
August 4, 1998, more than one year after the date of the 
notification letter and therefore too late to initiate an 
appeal to the Board.  See 38 C.F.R. §§ 20.200, 20.201, 20. 
302 (2000).  Consequently, the July 1997 decision by the RO 
to deny her first attempt to reinstate her status as the 
veteran's surviving spouse became administratively final.  
38 U.S.C.A. § 7105(c) (West 1991).  

Once there has been an administratively final denial of a 
claim, a claimant must submit new and material evidence in 
order to have VA reopen the claim and review the former 
disposition of that claim.  38 U.S.C.A. § 5108.  

"New and material evidence" is defined at 38 C.F.R. 
§ 3.156(a) as:

...evidence not previously submitted to 
agency decisionmakers which bears 
directly and substantially upon the 
specific matter under consideration, 
which is neither cumulative nor 
redundant, and which by itself or in 
connection with evidence previously 
assembled is so significant that it must 
be considered in order to fairly decide 
the merits of the claim.  

The preceding definition of new and material evidence has 
received the explicit endorsement of the U.S. Court of 
Appeals for the Federal Circuit.  See Hodge v. West, 155 F.3d 
1356 (Fed.Cir. 1998).  In that decision, the Federal Circuit 
Court commented that, under this standard, the new evidence 
must merely "contribute to a more complete picture of the 
circumstances surrounding the origin of the veteran's injury 
or disability, even where it will not eventually convince 
[VA] to alter its rating decision."  Hodge, 155 F.3d at 1363.  

In April 1998, the appellant stated that she used the last 
name of Mr. J.T. who had "kept" her for 15 years until his 
death in 1993.  She also indicated that she was receiving 
Social Security benefits as the widow of the veteran in this 
case.  

In April 1999, written (but not certified; cf. 38 C.F.R. 
§ 3.200(b)) statements were received from the appellant and 
her three children by the veteran.  This new evidence 
indicated that the appellant had openly lived with Mr. J.T. 
as his wife in Ohio (a state which recognized common-law 
marriages prior to October 10, 1991) from 1978 until his 
death on April [redacted], 1993.  The reasons for this relationship 
allegedly included the appellant's need for Mr. J.T.'s 
medical insurance coverage in order to obtain needed cancer 
surgery, and to enable her to raise four of her grandchildren 
together rather than separating them.  One of the appellant's 
daughters stated that everyone thought the appellant and Mr. 
J.T. were married, although they were not; and that Mr. J.T. 
"was like a father to us and the Grand Children [sic] and 
also took care of us and the Grand Children [sic] just as 
well as he took care of my Mother."  

In her July 1999 notice of disagreement, the appellant 
indicated that she had also been denied VA benefits under Mr. 
J.T.'s account because VA does not recognize common-law 
unions, which is not true.  The actual reasons for the denial 
of this other claim remain unknown to the Board because Mr. 
J.T.'s VA claims file is not currently part of the record in 
this appeal.  

In any event, the Board has no hesitation in holding that the 
new evidence received in April 1999 is so significant that it 
must be considered in order to fairly decide the merits of 
the appellant's claim.  It must be remembered that the 
threshold requirement of new and material evidence is 
intended to be a very low one.  Hodge v. West, 155 F.3d 1356 
(Fed.Cir. 1998).  


ORDER

The claim seeking a reinstatement of VA recognition of the 
appellant as the surviving spouse of the veteran for the 
purpose of receiving death pension benefits is reopened.  To 
this extent, the appeal is granted.  


REMAND

In November 2000, the Veterans Claims Assistance Act (VCAA) 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) became 
law.  Among other things, it abolishes the threshold 
requirement for a well-grounded claim and establishes new 
criteria and procedures for VA's duty to assist claimants in 
the development of the evidence necessary to substantiate 
their claims.  Id. (to be codified at 38 U.S.C. §5103A).  As 
the RO has not yet considered whether any additional 
notification or development is required under the VCAA, it 
would be potentially prejudicial to the appellant if the 
Board were to proceed to issue a final decision on the 
reopened claim at this time.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993); VAOPGCPREC 16-92 (July 1992) (published at 
57 Fed. Reg. 49,747 (1992)).  

In addition, certain additional evidence is absolutely vital 
for the proper evaluation of the reopened claim.  For 
example, it is noted that the appellant told a VA field 
examiner in August 1966 that she and Mr. J.B. intended to 
marry soon.  She had also expressed a similar intention in a 
written statement dated in May 1966.  Although the appellant 
currently denies that she ever married Mr. J.B. or Mr. J.T., 
the Board does not accord a great deal of credibility to her 
unsupported and self-serving statements on such matters.  The 
appellant has repeatedly failed to respond to requests for 
documentary evidence concerning the circumstances under which 
her relationship with Mr. J.B. terminated.  She is hereby 
advised that, without such evidence, her current claim is 
unlikely to be successful.  At the very least, it appears 
that certified statements on this matter could be obtained 
from her two children by Mr. J.B.  

Likewise, the Board needs to know the real reasons for 
denying the appellant's parallel claim for VA benefits under 
the account of Mr. J.T. (the claims number of this file is of 
record); and also the reasons the Social Security 
Administration has allegedly recognized her as the veteran's 
widow for their purposes.  

Accordingly, the issue on appeal is remanded for the 
following further action:

1.  The RO should associate the claims 
file of Mr. J.T. with the record in this 
appeal for the remainder of the appeal.  
The full name and claims number of Mr. 
J.T. are contained in the current 
veteran's claims file.  

2.  The RO should also contact the Social 
Security Administration in order to 
obtain copies of all material in their 
possession relevant to their recognition 
of the appellant as the proper claimant 
for benefits under this veteran's 
account.  It should not be necessary to 
first obtain a release from the appellant 
in order to obtain this information.  See 
38 U.S.C.A. § 5106 (West 1991).  

3.  The RO should also request that the 
appellant submit documentary evidence 
(death certificate, divorce decree, etc.) 
concerning the circumstances under which 
her relationship with Mr. J.B. 
terminated.  At a minimum, certified 
statements from the appellant and her 
children by Mr. J.B. should be obtained 
concerning this matter.  

4.  In addition, the RO should review the 
claims file and ensure that all 
additional evidentiary development action 
required by the VCAA is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the VCAA (to be 
codified at 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107) are fully satisfied.  
The RO should also refer to any pertinent 
guidance that is provided by regulations 
or other sources.  

5.  The RO should next readjudicate the 
reopened claim seeking reinstatement of 
VA recognition of the appellant as the 
veteran's surviving spouse for death 
pension purposes.  

The Board observes in connection with this case that the U. 
S. Court of Appeals for Veterans Claims has held that a 
remand by the Board confers on the veteran or other claimant, 
as a matter of law, the right to compliance with the remand 
order, and it imposes on VA a concomitant duty to ensure 
compliance with the terms of the remand.  Stegall v. West, 
11 Vet. App. 268 (1998).  

If the benefits sought on appeal are not granted, the 
appellant and her representative should be furnished an 
appropriate supplemental statement of the case and provided 
an opportunity to respond.  In accordance with proper 
appellate procedures, the case should then be returned to the 
Board for further consideration.  The appellant need take no 
further action until she is so informed, but she may furnish 
additional evidence and/or argument on the matter while the 
case is in remand status.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the U.S. Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 2000) 
(Historical and Statutory Notes).  


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals



 


